BURDOCK, Justice,
dissenting.
I respectfully dissent.
The majority opinion reflects there was no direct testimony that Scott stole any property or intentionally assisted in the theft of the property. In its holding, the majority dismisses as insignificant eyewitness testimony that Scott handed a female merchandise which was later found in her purse.
Here, Allen Haggy, a security guard, testified that he saw Scott hand a female a white shirt and a pair of white shorts while they were in the men’s department. The woman was carrying a large purse. Immediately after receiving the clothing from Scott, the woman ducked behind some clothing racks. When she arose, she did not have any merchandise in her hands. The security guard watched both Scott and the female select other clothes as they moved from the men’s department to women’s wear.
When they got to women’s wear, the female picked up some women’s clothing and went into a fitting room. Scott remained outside the fitting room, until the female emerged from the room and returned the women’s garments to a clothing rack. As the two exited the store together, another security guard radioed to Haggy that no men's clothing had been found in the fitting room where appellant’s female companion had taken the women’s garments.
Haggy further stated that after Scott and the female were arrested outside the store, a search of the woman’s purse produced four shorts and ten shirts with the price tags still in place. The search did not, however, uncover sales slips for these items.
I believe the evidence is sufficient to support a finding that Scott was acting as a principal with the unidentified female. Therefore, I would affirm the trial court’s order revoking appellant’s probation.
KELTNER and LATTIMORE, JJ., concur.